Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Applicant’s election of Group I, Claims 1-11 and 16-20 in the reply filed on November 18, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Objections
Claims 1, 5, 6, and 20 are objected to because of the following informalities:  
Both Claims 5 and 20, Applicant describes “the molten glass supply step comprises forming the bonded body comprising molten glass generated from the powder”. It was not immediately clear to the Examiner the molten glass from the powder and to be transferred were separate. Examiner suggests further differentiating the molten glass by rewording or amending claims for more clarity to prevent confusion.
In Claim 6, Applicant describes “an outer peripheral surface” thereof (transfer container). Examiner understands what is being referenced; however, the usage of outer and peripheral are redundant in the context of the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8, 11, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Narita et al (JP-2012-111667-A, English translation provided by Espacenet).
Regarding Claim 1 and 11, Narita teaches of a glass manufacturing apparatus and method applied to a supply pipe (reading on transfer container, [0023]) made of a platinum material and coated with a refractory brick [0010]. Narita teaches of filling the gap between the platinum container and refractory with a glass powder [0027], followed by a heating and maintaining heat step [0054]. Narita does not explicitly teach of their powder is diffusion-bonded; however, Narita explains that the heat treatment transforms the powder to form a glass layer [0027], reading on the diffusion-bonding limitation, to adhere/bond the refractory and platinum [0054]. After the powder filling and heat treatment disclosed above, the supply pipe can transfer glass melt between process [0022], reading on the molten glass supply step.

Regarding Claim 2, according to Narita of Claim 1, Narita teaches of employing their method for a gap of 1 mm to 10 mm between the platinum container and refractory [0027]. The claimed gap width range is anticipated by Narita.

Regarding Claim 3 and Claim 16, according to Narita of Claim 1 and Claim 2, Narita teaches of the powder to have a diameter of 0.3 mm or more [0032]. The claimed average particle diameter range is anticipated by Narita.

Regarding Claim 4, according to Narita of Claim 1, Narita teaches of adhering the glass layer at a temperature of 1500° C [0054]. The claimed bonding temperature range is anticipated by 

Regarding Claim 17-19, according to Narita of Claim 2, 3, and 16, Narita teaches of adhering the glass layer at a temperature of 1500° C [0054]. The claimed bonding temperatue range is anticipated by Narita.

Regarding Claim 5 and 20, according to Narita of Claim 1 and 2, Narita teaches of adhering/bonding the refractory and platinum [0054]; Narita further teaches that the refractory used is porous [0025, 0029]. Narita explains that the heat treatment transforms the powder to form a glass layer [0027], reading on the molten glass generated from the powder.

Regarding Claim 8, according to Narita of Claim 1, Narita teaches of the glass layer containing alumina [0016].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Narita et al (JP-2012-111667-A) as applied to claim 5 above, and further in view of Ott et al (US-7338714-B2).
Regarding Claim 6 and 7, according to Narita of Claim 5, Narita notes that prior art has a film on the outer surface of the platinum container to prevent bubble generation and low gas permeability [0008]. Narita is silent on using the film in their invention because their invention has an electrocast refractory that is lower in porosity but still suppress gas permeability at the platinum container surface [0014]. In their cited prior art (US equivalent of JP2004523449A), Ott teaches of a zirconium layer over the surface of metal parts (Col. 9 Line 36-57). It would be obvious to one of ordinary skill in the art at the time of invention to modify Narita to incorporate the zirconium to the thermal spray film art to further improve gas barrier properties and improve molten glass movement around the coating to reduce thermal stress.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Narita et al (JP-2012-111667-A) as applied to claim 8 above, and further in view of Aitoku et al (JP-2010228942-A, English translation provided by Espacenet).
Regarding Claim 9 and 10, according to Narita of Claim 8, Narita refers to the powder transforms to a glass layer but does not explicitly state silica content in the powder, despite most glasses containing .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US-9446976-B2: Niwa et al teaches of a vertical embodiment similar to the current invention of filling the gap between platinum and ceramic structure with a silicon dioxide (silica) and cubic zirconia (zirconium oxide) for transporting molten glass.
WO-2010067669-A1: Kazuo et al teaches of a vertical embodiment similar to the current invention to fill the gap between platinum alloy conduit and porous zirconium oxide ceramic structure designed for molten glass to fill cracks created from thermal stress.
US-8853111-B2: Yamada teaches of a refractory filler powder used for bonding in applications needing low thermal expansion (reducing thermal stress).
JP-2011116596-A: Takashi et al teaches of roughly the same limitations used in the Takashi reference used to reject Claims 9 and 10 with alumina included in the slurry (powder equivalent).
JP-2005298277-A: Tomura et al teaches of a refractory with high zirconia content to resist glass nucleation on the surface of said refractory for better molten glass flow.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S LEE whose telephone number is (571)272-2645. The examiner can normally be reached 9am - 5pm Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741